Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the amendment filed April 25, 2022, claims 1-16 are currently pending for examination.   

Response to Arguments
Regarding Double Patenting applicant’s arguments, see page 7 paragraph 1, filed April 25, 2022, with have been fully considered and noted. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 7 paragraph 2, filed April 25, 2022, with respect to claims 1-7 and 9-15 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 1-7 and 9-15 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 - page 12 (all), filed April 25, 2022, with respect to claims  1-16 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 9 – page 10 paragraphs 4, “ … Claim Rejections - 35 U.S.C. § 103 - Walton and Damnjanovic 
… To be clear, Walton does not disclose using a multi-antenna transmit mode during an RA procedure at all. Neither does Damnjanovic. The Office Action's analysis, at page 12, points to a discussion of MIMO processing in Damnjanovic's disclosure. But, nowhere in the cited material is there any suggestion that MIMO, or any other multi-antenna transmit mode is used by the first node (i.e., the base station) for a random access procedure. The Office Action goes on to cite Damnjanovic's discussions of "Message 1" and "Message 3," which are shown in Damnjanovic's Figure 3. However, these are transmitted by the UE, not the base station/first node. The claim specifies the use, by the first node, of a multi- antenna transmit mode. Damnjanovic's Message 1 and Message 3 are clearly not multi-antenna transmissions by the first node. Damjanovic's "Message 2," on the other hand, is transmitted by the first node. However, nothing in Damnjanovic or Walton suggests that this message is or could be transmitted using a multi-antenna transmission mode. 
Finally, the Office Action points to Damnjanovic's discussion of the UL-SCH, noting that this is a shared channel. This is true, but it is an uplink channel, i.e., one used for transmissions by the UE, not the first node. Damnjanovic's UL-SCH and PUSCH are simply not relevant to the question of whether Damnjanovic's first node (base station) uses a multi-antenna transmit mode during a random access procedure. 
The rejections of claim 9 and its corresponding claim 1 should be withdrawn for at least this reason. 
The rejections of claims 8 and 16 should be withdrawn for essentially the same reasons. While these claims are directed to the UE, rather than the first node (base station), these claims refer to transmissions by the first node, on a shared channel, using a multi-antenna transmit mode. As discussed above, this is not disclosed or suggested by either Walton or Damnjanovic.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.

	Regarding claim 1, Walton clearly teaches, using a multi-antenna transmit mode during an RA procedure see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH, see also Abstract, “A multiple-access MIMO WLAN system that employs MIMO … the system supports multiple rates and transmission modes” and “employs random access for system access by the user terminals, fast acknowledgment, and quick resource assignments”, also para. 0145, “the RACH is used by the user terminals to gain access to the system and to send short messages to the access point {the MIMO WLAN, see Fig.7, para. 0210-0218,  an access point 110x and two user terminals 120x and 120y within the MIMO WLAN system, and para. 0221, 0266, 0329,  describes the various MIMO modes}”, and para. 0643, “a random access scheme is employed to allow the user terminals to access the MIMO WLAN system”, and Damnjanovic teaches a first node to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see Fig. 3, para. 0032, UE 120 transmit a random access preamble on a Random Access Channel (RACH) whenever the UE desires to access the system/NodeB 110, a first node); employ a plurality of multi-antenna transmit modes for downlink transmissions to the UEs (see Fig.2, para. 0027-0031, At Node B 110, a transmit (TX) data processor 220 receive traffic data for one or more UEs from a data source 212. TX data processor 220 process (e.g., format, encode, interleave, and symbol map) the traffic data for each UE based on one or more modulation and coding schemes selected for that UE to obtain data symbols. A TX MIMO processor 222 perform spatial processing on the data, signaling and/or pilot symbols based on direct MIMO mapping, precoding/beamforming, etc. A symbol is sent from one antenna for direct MIMO mapping or from multiple antennas for precoding/beamforming. TX MIMO processor 222 provide T output symbol streams to T modulators (MODs) 224a through 224t, and T downlink signals from modulators 224a through 224t are transmitted via T antennas 226a through 226t, respectively) on a shared channel and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (para. 0032-0036, FIG. 3 carry the random access preamble, Node B 110 receive the random access preamble from UE 120 and respond by sending a random access response to UE 120, the system support one set of transport channels for the downlink and another set of transport channels for the uplink , the transport channels include a Downlink Shared Channel ( DL-SCH) used to send data to the UEs {first node respond by sending a random access response to UE 120, referred to as Message 2 on a shared channel}, an Uplink Shared Channel (UL-SCH) used to send data by the UEs, one or more RACHs used by the UEs to access the system, etc. The DL-SCH is also be referred to as a Downlink Shared Data Channel (DL-SDCH) and be mapped to a Physical Downlink Shared Channel (PDSCH). The UL-SCH is also be referred to as an Uplink Shared Data Channel (UL-SDCH) and is be mapped to a Physical Uplink Shared Channel (PUSCH), see also para. 0049-0055, clearly the shared channel transmission of messages (message 1, 2, and 3)).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Walton and Damnjanovic, (both first node (base station) uses a multi-antenna transmit mode during a random access procedure, using the various MIMO mapping/modes) reads upon communication to “the first node serves to control traffic to and from user equipment (UEs) in a cell in the system, the first node is configured to employ a plurality of multi antenna transmit modes for down link transmissions to the UEs on a shared channel, and the first node is configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated up link resource for transmission to an eNodeB, the method comprising using one and the same down link multi antenna transmit mode by the first node during the RA procedure on the shared channel” as recites in the claim.

Regarding claim 1, the applicant second argued that, see page 10 paragraph 5 – page 11,
Claim Rejections - 35 U.S.C. § 103 - Walton and Malladi 
Claims 1, 8, 9, and 16 are rejected as allegedly obvious over Walton in view of Malladi (US 2008/0273610). These rejections are also in error, and should be withdrawn. … , Malladi does not teach, or even suggest, that the random access response is transmitted using MIMO. Indeed, there is nothing in Malladi nor Walton to suggest that this is possible. As is well known to those skilled in the art, MIMO transmission is based on beamforming weights obtained from channel estimates characterizing the channel between the UE and the base station. (See Malladi 11 0021-0022; Walton 1 0055.) At the time of transmitting a random access response to a UE that did not previously have a dedicated resource for transmitting to the base station, the base station has had no opportunity to estimate this channel response. Nothing in any of the references (or the present application) provides any indication of how this problem could be overcome, such that either Malladi's or Walton's base station could transmit a random access response, on the shared channel, using MIMO. So, Malladi's teachings that (a) a random access response is transmitted on a shared channel, and (b) that MIMO can be used on that shared channel, are not sufficient to render the pending claims obvious, because the combination of references fails to enable the claimed invention - i.e., the references fail to show how MIMO could be used on that particular transmission, i.e., the transmission of a random access response to a UE that does not yet have a dedicated resource. 11 of 13 
The rejections over Walton and Malladi should be withdrawn for these reasons. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Walton clearly teaches, using a multi-antenna transmit mode during an RA procedure see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH, see also Abstract, “A multiple-access MIMO WLAN system that employs MIMO … the system supports multiple rates and transmission modes” and “employs random access for system access by the user terminals, fast acknowledgment, and quick resource assignments”, also para. 0145, “the RACH is used by the user terminals to gain access to the system and to send short messages to the access point {the MIMO WLAN, see Fig.7, para. 0210-0218,  an access point 110x and two user terminals 120x and 120y within the MIMO WLAN system, and para. 0221, 0266, 0329,  describes the various MIMO modes}”, and para. 0643, “a random access scheme is employed to allow the user terminals to access the MIMO WLAN system”, and Malladi teaches a first node(see Fig.2, Fig.7-9, eNB 100) carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see para. 0027, 0028, a UE  transmit a random access preamble on the uplink whenever the UE desires to access the system / a first node/eNB 100, e.g., if the UE has data to send or if the UE is paged by the system. A random access preamble may also be referred to as an access signature, an access probe, a random access probe, a signature sequence, a RACH signature sequence/NodeB 110, a first node); and wherein a processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on a shared channel (see Fig. 3-5, para. 0027, 0028, 0037-0038, the eNB  send the random access response on the PDCCH and PDSCH to the UE (steps A2 and A3); NOTE: The transport channels may include a Downlink Shared Channel ( DL-SCH) used to send data to UEs, an Uplink Shared Channel (UL-SCH) used to send data by UEs, a Random Access Channel (RACH) used to access the system, etc. The DL-SCH may be mapped to the PDSCH and may also be referred to as a Downlink Shared Data Channel (DL-SDCH), that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes (see Fig.2, para. 0021-0022, at UE 116, antennas 252a through 252r receive the downlink signals from eNB 100 and provide received signals to receivers (RCVR) 254a through 254r, respectively. Each receiver 254 condition (e.g., filter, amplify, downconvert, and digitize) a respective received signal to obtain samples and may further process the samples (e.g., for OFDM) to obtain received symbols. A MIMO detector 260 receive and process the received symbols from all R receivers 254a through 254r based on a MIMO receiver processing technique to obtain detected symbols, which are estimates of the modulation symbols transmitted by eNB 100. A receive (RX) data processor 262 then process (e.g., demodulate, deinterleave, and decode) the detected symbols and provide decoded data for UE 116 to a data sink 264. In general, the processing by MIMO detector 260 and RX data processor 262 is complementary to the processing by TX MIMO processor 220 and TX data processor 214 at eNB 100, clearly teaches the transmission of a random access response to a UE that does not yet have a dedicated resource, since MIMO detector 260 of UE receive and process the received symbols from all R receivers 254a through 254r based on a MIMO receiver processing technique to obtain detected symbols, which are estimates of the modulation symbols transmitted by eNB 100).  

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Walton and Malladi, (both first node (base station) uses a multi-antenna transmit mode during a random access procedure, using the various MIMO mapping/modes) reads upon communication to “the first node serves to control traffic to and from user equipments (UEs) in a cell in the system, the first node is configured to employ a plurality of multi antenna transmit modes for down link transmissions to the UEs on a shared channel, and the first node is configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated up link resource for transmission to an eNodeB, the method comprising using one and the same down link multi antenna transmit mode by the first node during the RA procedure on the shared channel” as recites in the claim.

Regarding claim 1, the applicant third argued that, see page 12, “ … Claim Rejections - 35 U.S.C. § 103 - Walton and Fischer 
Claims 1-4 and 9-12 are rejected as allegedly obvious over Walton in view of Fischer (US 2008/188219). These rejections are also in error, and should be withdrawn. 
It is again the case, of course, that Walton does not disclose the use, by a first node (base station), of a multi-antenna transmit mode during a random access procedure on a shared channel. Neither does Fischer. 
In fact, at least the portions of Fischer cited by the Office Action fail to discuss or suggest any multi-antenna transmission at all. These paragraphs refer to a shared channel, and also refer to a multi-cast channel. A multi-cast channel, however, does not suggest a multi-antenna transmit procedure. Rather, a multi-cast channel is a channel that is intended for reception by multiple UEs, and is distinguished from a dedicated channel (for one UE only) and a broadcast channel (which is transmitted without regard to whether anyone is listening). 
The rejections over Walton and Fischer should be withdrawn.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Walton clearly teaches, using a multi-antenna transmit mode during an RA procedure see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH, see also Abstract, “A multiple-access MIMO WLAN system that employs MIMO … the system supports multiple rates and transmission modes” and “employs random access for system access by the user terminals, fast acknowledgment, and quick resource assignments”, also para. 0145, “the RACH is used by the user terminals to gain access to the system and to send short messages to the access point {the MIMO WLAN, see Fig.7, para. 0210-0218,  an access point 110x and two user terminals 120x and 120y within the MIMO WLAN system, and para. 0221, 0266, 0329,  describes the various MIMO modes}”, and para. 0643, “a random access scheme is employed to allow the user terminals to access the MIMO WLAN system”, and Fischer teaches a first node (see Fig. 5, eNodeB 20 / a node) to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see Fig.5, para. 0036-0037, the UE 10 sends a Random Access Preamble (message 1) to the eNodeB 20); and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on a shared channel (see Fig.5, para. 0036-0037, the UE 10 sends a Random Access Preamble (message 1) to the eNodeB 20 and receives Random Access Response (message 2), where the Random Access Response is sent on a DL-SCH channel { a Downlink Shared Channel using a Random Access Radio Network Temporary Identifier (RA-RNTI), (see para. 0029-0030)) that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes (see para. 0029-0034, downlink transport channel types include a Broadcast Channel (BCH), a Downlink Shared Channel (DL-SCH), a Paging Channel (PCH) and a Multicast Channel (MCH). The BCH is used for transmitting system information. The DL-SCH supports HARQ, dynamic link adaptation by varying the modulation, coding and transmit power, and both dynamic and semi-static resource allocation. The DL-SCH also enable broadcast in the entire cell and the use of beamforming and per para. 0030, uplink transport channel types include an Uplink Shared Channel (UL-SCH) and Random Access Channel(s) (RACH). The UL-SCH supports HARQ and dynamic link adaptation by varying the transmit power and potentially modulation and coding. The UL-SCH also enable the use of beamforming. The RACH is normally used for initial access to a cell).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Walton and Fischer reads upon communication to “the first node serves to control traffic to and from user equipments (UEs) in a cell in the system, the first node is configured to employ a plurality of multi antenna transmit modes for down link transmissions to the UEs on a shared channel, and the first node is configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated up link resource for transmission to an eNodeB, the method comprising using one and the same down link multi antenna transmit mode by the first node during the RA procedure on the shared channel” as recites in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of US Patent 11,044,755.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is the same scope of the claims of US Patent 11,044,755 by removing the well-known limitation as set forth below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented.



Instant Application 17099832
US Patent 11,044,755
16. A user equipment (UE) for a wireless access communication system, the UE comprising: a transmitter; a receiver; at least one receive antenna; and a processing circuit comprising a processor with memory, wherein the processing circuit is connected to the transmitter and receiver and is configured to control communication by the UE with a first node of the system via the transmitter and receiver, to carry out a Random Access (RA) procedure with the first node, such that carrying out the RA procedure comprises receiving at least a random access response message transmitted by the first node on a shared channel that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes, and such that the UE uses one and the same down link multi antenna transmit mode for reception by the UE during the RA procedure on the shared channel.

1. A user equipment (UE) for a wireless access communication system, the UE comprising: a transmitter; a receiver; at least one receive antenna; and a processing circuit comprising a processor with memory, wherein the processing circuit is connected to the transmitter and receiver and is configured to control communication by the UE with a first node of the system via the transmitter and receiver, to carry out a Random Access (RA) procedure with the first node, the RA procedure including at least one transmission by the first node on a shared channel that supports a plurality of multi-antenna transmit modes, wherein the shared channel is a Physical Downlink Shared Channel in an LTE wireless communication system, and to adapt the UE to receive transmissions from the first node during the RA procedure according to one of a plurality of multi-antenna transmit modes, the plurality of multi-antenna transmit modes comprising at least two of (a) a transmit diversity mode, (b) a spatial multiplexing mode, and (c) a beam forming mode with dedicated reference signals; wherein the processing circuit is configured to adapt the receiver to receive the at least one transmission according to the one of the plurality of multi-antenna transmit modes, based on information possessed by the UE.
1. A method for use in a first node in a wireless access communication system, according to which method: the first node serves to control traffic to and from user equipments (UEs) in a cell in the system, the first node is configured to employ a plurality of multi antenna transmit modes for down link transmissions to the UEs on a shared channel, and the first node is configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated up link resource for transmission to an eNodeB. the method comprising using one and the same down link multi antenna transmit mode by the first node during the RA procedure on the shared channel.  

  12. A method, performed by a user equipment (UE) in a wireless communication system, the method comprising: carrying out a random access (RA) procedure with a first node of the wireless communication system, wherein said carrying out the RA procedure comprises receiving at least a random access response message transmitted by the first node on a shared channel that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes, wherein the method further comprises determining the multi-antenna transmit mode used by the first node during the RA procedure based on information possessed by the UE; wherein the random access response message is a scheduled message transmitted on the shared channel.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 and 16 of the instant application merely broadens the scope of the claims 1 and 12 of US Patent 11, 044, 755.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claims 1-6, 9-10, and 12-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 3-7, 13, and 15-17 of US Patent 8,457,647.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is the same scope of the claims of US Patent 8,457,647 by removing the well-known limitation as set forth below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented.



Instant Application 17099832
US Patent 8,457,647
1. A method for use in a first node in a wireless access communication system, according to which method: the first node serves to control traffic to and from user equipments (UEs) in a cell in the system, the first node is configured to employ a plurality of multi antenna transmit modes for down link transmissions to the UEs on a shared channel, and the first node is configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated up link resource for transmission to an eNodeB, the method comprising using one and the same down link multi antenna transmit mode by the first node during the RA procedure on the shared channel. 

1. A method for use in a first node in a wireless access communication system, according to which method: the first node serves to control traffic to and from user equipments (UEs) in a cell in the system, the first node is equipped with a plurality of transmit antennas, the first node is configured to employ a plurality of multi antenna transmit modes for downlink transmissions to the UEs, and the first node is configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB, the method comprising using one and the same downlink multi antenna transmit mode by the first node during the RA procedure.
2. The method of claim 1, wherein the multi antenna transmit mode used by the first node during the RA procedure is configurable by the first node, and wherein the first node reconfigures the used multi antenna transmit mode and signals an indication of the multi antenna transmit mode to UEs in the cell by signaling in a broadcast channel. 

3. The method of claim 1, wherein the multi antenna transmit mode used by the first node during the RA procedure is changeable by the first node, and if the first node changes the used multi antenna transmit mode, the first node signals the mode to UEs in the cell by signaling in a broadcast channel.
3. The method of claim 1, wherein the multi antenna transmit mode used by the first node during the RA procedure is defined by the first node and signaled in a broadcast channel to UEs in the cell.
4. The method of claim 1, wherein the multi antenna transmit mode used by the first node during the RA procedure is defined by the first node and signaled in a broadcast channel to UEs in the cell.
4. The method of claim 1, wherein the multi antenna transmit mode includes at least one of transmit diversity, spatial multiplexing, and beam forming with dedicated reference signals. 

5. The method of claim 1, wherein the multi antenna transmit mode includes at least one of transmit diversity, spatial multiplexing, and beam forming with dedicated reference signals.
5. The method of claim 1, wherein the first node, after the RA procedure is successfully performed with one of said UEs, continues to use the same multi antenna transmit mode as during the RA procedure with said one UE.
 6. The method of claim 1, wherein the multi antenna transmit mode used by the first node after the RA procedure is the same as the mode used during the RA procedure.
6. The method of claim 5, wherein the method is performed for a UE which performs the RA procedure as part of an initial access procedure or for a UE which is being handed over to the cell and which has not received any information on the RA multi antenna transmit mode during the handover procedure. 

  7. The method of claim 6, wherein the method is performed for a UE which performs the RA procedure as part of an initial access procedure or for a UE which is being handed over to the cell and which has not received any information on the RA multi antenna transmit mode during the handover procedure.
9. A first node for use in a wireless access communication system, the first node comprising: a plurality of antennas; a receiver circuit; a transmitter circuit; and a processing circuit operatively connected to the receiver circuit and transmitter circuit and configured to: control traffic to and from user equipments (UEs) in a cell in the system, employ a plurality of multi-antenna transmit modes for downlink transmissions to the UEs on a shared channel; and carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel.
13. A first node in a wireless access communication system, comprising: a controller configured to control traffic to and from user equipments (UEs) in a cell; a plurality of transmit antennas; a mode device configured to employ at least one of a plurality of multi antenna transmit modes for downlink transmissions to UEs; and a random access device configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmissions to the first node; wherein the first node uses one and the same downlink multi antenna transmit mode during the RA procedure.
10. The first node of claim 9, wherein the multi-antenna transmit mode used by the processing circuit during the RA procedure is configurable by the processing circuit, and wherein the processing circuit reconfigures the used multi-antenna transmit mode and signals an indication of the multi antenna transmit mode to UEs in the cell by signaling in a 4Attorney Ref.: 1009-4319 / P024959US04 broadcast channel.

15. The first node of claim 13, further comprising a mode selector configured to select which multi antenna transmit mode is used by the first node during the RA procedure, and a signaling device configured to signal the selected mode in a broadcast channel to UEs in the cell.
12. The first node of claim 9, wherein the multi antenna transmit mode includes at least one of transmit diversity, spatial multiplexing, and beam forming with dedicated reference signals.

16. The first node of claim 13, wherein the plurality of multi antenna transmit modes includes transmit diversity, spatial multiplexing, and beam forming with dedicated reference signals.
13. The first node of claim 9, wherein the processing circuit, after the RA procedure is successfully performed with one of said UEs, continues to use the same multi antenna transmit mode as during the RA procedure with said one UE.  

17. The first node of claim 13, wherein the first node uses the same multi antenna transmit mode after the RA procedure as during the RA procedure.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1-6, 9-10, and 12-13 of the instant application merely broadens the scope of the claims 1, 3-7, 13, and 15-17 of US Patent 8,457,647.

Claims 1 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of US Patent 10,015,822.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is the same scope of the claims of US Patent 10,015,822 by removing the well-known limitation as set forth below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented.




Instant Application 16012482
US Patent 10,015,822
1. A method for use in a first node in a wireless access communication system, according to which method: the first node serves to control traffic to and from user equipments (UEs) in a cell in the system, the first node is configured to employ a plurality of multi antenna transmit modes for down link transmissions to the UEs on a shared channel, and the first node is configured to carry out a Random Access (RA) procedure with UEs which do not have a dedicated up link resource for transmission to an eNodeB. the method comprising using one and the same down link multi antenna transmit mode by the first node during the RA procedure on the shared channel.  
4. The method of claim 1, wherein the multi antenna transmit mode includes at least one of transmit diversity, spatial multiplexing, and beam forming with dedicated 2Attorney Ref.: 1009-4319 / P024959US04 reference signals.  

9. A method, performed by a user equipment (UE) in a wireless communication system, the method comprising: carrying out a random access (RA) procedure with a first node of the wireless communication system, wherein said carrying out the RA procedure comprises receiving transmissions from the first node to the UE during the RA procedure according to one of a plurality of multi-antenna transmit modes, the plurality of multi-antenna transmit modes comprising at least two of (a) a transmit diversity mode, (b) a spatial multiplexing mode, and (c) a beam forming mode with dedicated reference signals, wherein said receiving comprises receiving at least a random access response message transmitted by the first node on a shared channel that supports the plurality of multi-antenna transmit modes, according to the one of the plurality of multi-antenna transmit nodes, wherein the shared channel is a Physical Downlink Shared Channel in an LTE wireless communication system, and wherein the method further comprises determining the multi-antenna transmit mode used by the first node during the RA procedure based on information possessed by the UE.
16.  A user equipment (UE) for a wireless access communication system, the UE comprising: a transmitter; a receiver; at least one receive antenna; and a processing circuit comprising a processor with memory, wherein the processing circuit is connected to the transmitter and receiver and is configured to control communication by the UE with a first node of the system via the transmitter and receiver, to carry out a Random Access (RA) procedure with the first node, such that carrying out the RA procedure comprises receiving at least a random access response message transmitted by the first node on a shared channel that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes, and such that the UE uses one and the same down link multi antenna transmit mode for reception by the UE during the RA procedure on the shared channel.

1. A user equipment (UE) for a wireless access communication system, the UE comprising: a transmitter; a receiver; at least one receive antenna; and a processing circuit comprising a processor with memory, wherein the processing circuit is connected to the transmitter and receiver and is configured to control communication by the UE with a first node of the system via the transmitter and receiver, to carry out a Random Access (RA) procedure with the first node, the RA procedure including at least one transmission by the first node on a shared channel that supports a plurality of multi-antenna transmit modes, wherein the shared channel is a Physical Downlink Shared Channel in an LTE wireless communication system, and to adapt the UE to receive transmissions from the first node during the RA procedure according to one of a plurality of multi-antenna transmit modes, the plurality of multi-antenna transmit modes comprising at least two of (a) a transmit diversity mode, (b) a spatial multiplexing mode, and (c) a beam forming mode with dedicated reference signals; wherein the processing circuit is configured to adapt the receiver to receive the at least one transmission according to the one of the plurality of multi-antenna transmit modes, based on information possessed by the UE.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 and 16 of the instant application merely broadens the scope of the claims 1 and 9 of US Patent 10,015,822.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al (US Pub. No.: 2004/0082356), and further in view of Damnjanovic et al. (US 2010/0093386).

As per claim 9, Walton disclose  A first node (see Fig.7, Access Point 110x) for use in a wireless access communication system (see Fig.7, an access point 110x and two user terminals 120x and 120y within the MIMO WLAN system), the first node comprising: 
a plurality of antennas (see Fig.7, para. 0213, antennas 724a through 724d); 
a receiver circuit (see Fig.7, an RX spatial processor 740); 
a transmitter circuit (see Fig.7, a transmit (TX) data processor 710); and 
a processing circuit (see Fig.7, a controller 730 and a scheduler 734) operatively connected to the receiver circuit and transmitter circuit and configured to: 
control traffic to and from user equipments (UEs) (two user terminals 120x and 120y)  in a cell in the system (see para. 0211-0213, 0217-0219, scheduler 734 uses the feedback information to perform a number of functions such as (1) selecting a set of user terminals for data transmission on the downlink and uplink, (2) selecting the transmission rate(s) and the transmission mode for each selected user terminal, and (3) assigning the available FCH/RCH resources to the selected terminals), 
employ a plurality of multi-antenna transmit modes (see Fig.7, Fig.8A-B, para. 0222-0227, 0251-0253, FIG. 8A shows a block diagram of an embodiment of a transmitter unit 800 capable of performing the transmit processing for the diversity mode. Transmitter unit 800 is used for transmitter portion of the access point and the user terminal), Fig.9A-B, para. 0267-0270, (FIG. 9A shows a block diagram of a transmitter unit 900 capable of performing the transmit processing for the spatial multiplexing mode. Transmitter unit 900 is another embodiment of the transmitter portion of the access point and the user terminal) , and Fig.10A-B, para. 0330-334, FIG. 10A shows a block diagram of a transmitter unit 1000 capable of performing the transmit processing for the beam-steering mode. Transmitter unit 1000 is yet another embodiment of the transmitter portion of the access point and the user terminal, see also para. 00669, the user terminal sends back to the access point the maximum rate supported by each wideband eigenmode (for the spatial multiplexing mode), the maximum rate supported by the principal wideband eigenmode (for the beam-steering mode), or the maximum rate supported by the MIMO channel (for the diversity mode) in the FCH Rate Indicator field of the RCH PDU / the plurality of multi-antenna transmit modes, see also para. 0670) for downlink transmissions to the UEs on a shared channel (see para. 0212-0214, at each user terminal 120, one or multiple antennas 752 receive the transmitted downlink modulated signals, and each receive antenna provides a received signal to a respective demodulator (DEMOD) 754. Each demodulator 754 performs processing complementary to that performed at modulator 722 and provides received symbols. A receive (RX) spatial processor 760 then performs spatial processing on the received symbols from all demodulators 754 to provide recovered symbols, which are estimates of the modulation symbols sent by the access point, see also Table 3-Table 4, Shared frequency band for downlink and uplink, Fig.3A-B, para. 0085-0090, the BCH is transmitted first in the TDD frame since it carries system parameters that is used for the PDUs of the other transport channels within the same TDD frame and the FCCH is transmitted next since it carries channel assignment information indicative of which user terminal(s) are designated to receive downlink data on the FCH and which user terminal(s) are designated to transmit uplink data on the RCH within the current TDD frame); 
and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH).

Although Walton disclose employ a plurality of multi-antenna transmit modes for downlink transmissions to the UEs on a shared channel;

Walton however does not explicitly disclose carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; 
wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel.  

Damnjanovic however disclose a first node to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see Fig. 3, para. 0032, UE 120 transmit a random access preamble on a Random Access Channel (RACH) whenever the UE desires to access the system/NodeB 110, a first node); employ a plurality of multi-antenna transmit modes for downlink transmissions to the UEs (see Fig.2, para. 0027-0031, At Node B 110, a transmit (TX) data processor 220 receive traffic data for one or more UEs from a data source 212. TX data processor 220 process (e.g., format, encode, interleave, and symbol map) the traffic data for each UE based on one or more modulation and coding schemes selected for that UE to obtain data symbols. TX data processor 220 also receive and process signaling messages from a controller/processor 240 and provide signaling symbols. TX data processor 220 also generate and multiplex pilot symbols with the data and signaling symbols. A TX MIMO processor 222 perform spatial processing on the data, signaling and/or pilot symbols based on direct MIMO mapping, precoding/beamforming, etc. A symbol is sent from one antenna for direct MIMO mapping or from multiple antennas for precoding/beamforming. TX MIMO processor 222 provide T output symbol streams to T modulators (MODs) 224a through 224t, and T downlink signals from modulators 224a through 224t are transmitted via T antennas 226a through 226t, respectively) on a shared channel and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see Fig. 3-5, para. 0032-0036, Message 1 in FIG. 3 carry the random access preamble, Node B 110 receive the random access preamble from UE 120 and respond by sending a random access response to UE 120, referred to as Message 2, an access grant, an access response, etc., the random access response carry various types of information and be sent in various manners, UE 120 receive the random access response and send Message 3 for Radio Resource Control (RRC) connection request. The system support one set of transport channels for the downlink and another set of transport channels for the uplink , the transport channels include a Downlink Shared Channel ( DL-SCH) used to send data to the UEs {first node respond by sending a random access response to UE 120, referred to as Message 2 on a shared channel}, an Uplink Shared Channel (UL-SCH) used to send data by the UEs, one or more RACHs used by the UEs to access the system, etc. The DL-SCH is also be referred to as a Downlink Shared Data Channel (DL-SDCH) and be mapped to a Physical Downlink Shared Channel (PDSCH). The UL-SCH is also be referred to as an Uplink Shared Data Channel (UL-SDCH) and is be mapped to a Physical Uplink Shared Channel (PUSCH), see also para. 0049-0055, clearly the shared channel transmission of messages (message 1, 2, and 3))).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel,  as taught by Damnjanovic, in the system of Walton, so as to efficiently send uplink and downlink messages for system access, see Damnjanovic, paragraphs 7 and 8.

As per claim 11, the combination of Walton and Damnjanovic disclose the first node of claim 9.

Walton further disclose wherein the multi antenna transmit mode used by the processing circuit during the RA procedure is defined by the first node and signaled in a broadcast channel to UEs in the cell (see para. 0161, 0162, User PDUs of Type 1 and 2 are sent on the FCH following any Page and Broadcast PDUs sent on the FCH. Each User PDU are transmitted using the diversity, beam-steering, or spatial multiplexing mode. The FCCH information element specifies the rate and transmission mode used for each User PDU sent on the FCH / receive the information on a broadcast channel, see also para. 0078, Table 3, the broadcast channel BCH are used by the access point to transmit pilot and system parameters to the user terminals).  

As per claim 12, the combination of Walton and Damnjanovic disclose the first node of claim 9.

Walton further disclose wherein the multi antenna transmit mode includes at least one of transmit diversity, spatial multiplexing, and beam forming with dedicated reference signals (see para. 0161, 0162, User PDUs of Type 1 and 2 are sent on the FCH following any Page and Broadcast PDUs sent on the FCH. Each User PDU are transmitted using the diversity, beam-steering, or spatial multiplexing mode. The FCCH information element specifies the rate and transmission mode used for each User PDU sent on the FCH / receive the information on a broadcast channel, see also para. 0078, Table 3, the broadcast channel BCH are used by the access point to transmit pilot and system parameters to the user terminals)).  

As per claim 13, the combination of Walton and Damnjanovic disclose the first node of claim 9.

Damnjanovic further disclose wherein the processing circuit, after the RA procedure is successfully performed with one of said UEs, continues to use the same multi antenna transmit mode as during the RA procedure with said one UE (see Fig.2, para. 0027-0031, At Node B 110, a transmit (TX) data processor 220 receive traffic data for one or more UEs from a data source 212. TX data processor 220 process (e.g., format, encode, interleave, and symbol map) the traffic data for each UE based on one or more modulation and coding schemes selected for that UE to obtain data symbols. TX data processor 220 also receive and process signaling messages from a controller/processor 240 and provide signaling symbols. TX data processor 220 also generate and multiplex pilot symbols with the data and signaling symbols. A TX MIMO processor 222 perform spatial processing on the data, signaling and/or pilot symbols based on direct MIMO mapping, precoding/beamforming, etc. A symbol is sent from one antenna for direct MIMO mapping or from multiple antennas for precoding/beamforming. TX MIMO processor 222 provide T output symbol streams to T modulators (MODs) 224a through 224t, and T downlink signals from modulators 224a through 224t are transmitted via T antennas 226a through 226t, respectively).  

As per claim 14, the combination of Walton and Damnjanovic disclose the first node of claim 13.

Damnjanovic further disclose wherein the RA procedure is carried out for a UE which performs the RA procedure as part of an initial access procedure 

As per claim 1, claim 1 is rejected the same way as claim 9.
As per claim 3, claim 3 is rejected the same way as claim 11.
As per claim 4, claim 4 is rejected the same way as claim 12.
As per claim 5, claim 5 is rejected the same way as claim 13.
As per claim 6, claim 6 is rejected the same way as claim 14.

As per claim 16, claim 16 is rejected the same way as claim 9. Walton also disclose A user equipment (UE) (see Fig.1, Fig.7, user terminal (UT/UE) 120) for a wireless access communication system, the UE comprising: a transmitter (see Fig.7, a TX data processor 790 / a transmitter); a receiver (see Fig.7, RX data processor 770); at least one receive antenna (see Fig.7, multiple antennas 752); and a processing circuit (see Fig.7, controller 780 and memory 782) comprising a processor (see Fig.7, a controller 780 with a processor for processing, see para. 0216) with memory (see Fig.7, memory 782 interfacing with controller 780, see also para. 0688), wherein the processing circuit is connected to the transmitter and receiver and is configured to control communication by the UE with a first node (see Fig.1, Fig.7, access point 110, a base station / a first node, see para. 0040).

Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al (US Pub. No.: 2004/0082356), in view of Damnjanovic et al. (US 2010/0093386), and further in view of Walton349 (US Pub. No.: 2004/0136349).

As per claim 15, the combination of Walton and Damnjanovic disclose the first node of claim 9.

The combination of Walton and Damnjanovic however does not explicitly disclose wherein the multi-antenna transmit mode used by the processing circuit after the RA procedure is chosen by the processing circuit and is signaled by the processing circuit to the UEs.  

Walton349 however disclose wherein the multi-antenna transmit mode used by the processing circuit after the RA procedure is chosen by the processing circuit and is signaled by the processing circuit to the UEs (see Fig.11, para. 0223-0228, request processor 1110 processes the received access requests and provides the identities (IDs) and the status of all requesting user terminals, a mode selector 1130 selects the particular spatial multiplexing mode to use for each set of user terminals based on the operating state and capabilities of the user terminals in the set, and scheduler 334 forms an information element (IE) for each user terminal scheduled for data transmission on the downlink and/or uplink. Each information element includes (1) the spatial multiplexing mode to use for data transmission, (2) the rate to use for the data stream sent on each wideband spatial channel, (3) the start and the duration of the data transmission, and  scheduler 334 sends the information elements for all scheduled user terminals via the FCCH. Each user terminal processes the FCCH to recover its information element, and thereafter receives a downlink transmission and/or sends an uplink transmission in accordance with the received scheduling information, see also Fig.11-14, para. 0229-0232).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose wherein the multi-antenna transmit mode used by the processing circuit after the RA procedure is chosen by the processing circuit and is signaled by the processing circuit to the UEs,  as taught by Walton349, in the system of Walton and Damnjanovic, so as to select a spatial multiplexing mode is selected for the user terminal set from among the multiple spatial multiplexing modes supported by the system, to achieve improve performance in a MIMO system, see Walton349, paragraphs 8 and 9.

As per claim 7, claim 7 is rejected the same way as claim 15.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

As per claim 9, Walton disclose  A first node (see Fig.7, Access Point 110x) for use in a wireless access communication system (see Fig.7, an access point 110x and two user terminals 120x and 120y within the MIMO WLAN system), the first node comprising: 
a plurality of antennas (see Fig.7, para. 0213, antennas 724a through 724d); 
a receiver circuit (see Fig.7, an RX spatial processor 740); 
a transmitter circuit (see Fig.7, a transmit (TX) data processor 710); and 
a processing circuit (see Fig.7, a controller 730 and a scheduler 734) operatively connected to the receiver circuit and transmitter circuit and configured to: 
control traffic to and from user equipments (UEs) (two user terminals 120x and 120y)  in a cell in the system (see para. 0211-0213, 0217-0219, scheduler 734 uses the feedback information to perform a number of functions such as (1) selecting a set of user terminals for data transmission on the downlink and uplink, (2) selecting the transmission rate(s) and the transmission mode for each selected user terminal, and (3) assigning the available FCH/RCH resources to the selected terminals), 
employ a plurality of multi-antenna transmit modes (see Fig.7, Fig.8A-B, para. 0222-0227, 0251-0253, FIG. 8A shows a block diagram of an embodiment of a transmitter unit 800 capable of performing the transmit processing for the diversity mode. Transmitter unit 800 is used for transmitter portion of the access point and the user terminal), Fig.9A-B, para. 0267-0270, (FIG. 9A shows a block diagram of a transmitter unit 900 capable of performing the transmit processing for the spatial multiplexing mode. Transmitter unit 900 is another embodiment of the transmitter portion of the access point and the user terminal) , and Fig.10A-B, para. 0330-334, FIG. 10A shows a block diagram of a transmitter unit 1000 capable of performing the transmit processing for the beam-steering mode. Transmitter unit 1000 is yet another embodiment of the transmitter portion of the access point and the user terminal, see also para. 00669, the user terminal sends back to the access point the maximum rate supported by each wideband eigenmode (for the spatial multiplexing mode), the maximum rate supported by the principal wideband eigenmode (for the beam-steering mode), or the maximum rate supported by the MIMO channel (for the diversity mode) in the FCH Rate Indicator field of the RCH PDU / the plurality of multi-antenna transmit modes, see also para. 0670) for downlink transmissions to the UEs on a shared channel (band) (see para. 0212-0214, at each user terminal 120, one or multiple antennas 752 receive the transmitted downlink modulated signals, and each receive antenna provides a received signal to a respective demodulator (DEMOD) 754. Each demodulator 754 performs processing complementary to that performed at modulator 722 and provides received symbols. A receive (RX) spatial processor 760 then performs spatial processing on the received symbols from all demodulators 754 to provide recovered symbols, which are estimates of the modulation symbols sent by the access point, see also Table 3-Table 4, Shared frequency band for downlink and uplink, Fig.3A-B, para. 0085-0090, the BCH is transmitted first in the TDD frame since it carries system parameters that is used for the PDUs of the other transport channels within the same TDD frame and the FCCH is transmitted next since it carries channel assignment information indicative of which user terminal(s) are designated to receive downlink data on the FCH and which user terminal(s) are designated to transmit uplink data on the RCH within the current TDD frame); 
and 
wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH).

Although Walton disclose employ a plurality of multi-antenna transmit modes for downlink transmissions to the UEs on a shared channel;

Walton however does not explicitly disclose carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel.  

Malladi however disclose  a first node(see Fig.2, Fig.7-9, eNB 100) carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see para. 0027, 0028, a UE  transmit a random access preamble on the uplink whenever the UE desires to access the system / a first node/eNB 100, e.g., if the UE has data to send or if the UE is paged by the system. A random access preamble may also be referred to as an access signature, an access probe, a random access probe, a signature sequence, a RACH signature sequence/NodeB 110, a first node); and wherein a processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on a shared channel (see Fig. 3-5, para. 0027, 0028, 0037-0038, the eNB  send the random access response on the PDCCH and PDSCH to the UE (steps A2 and A3); NOTE: The transport channels may include a Downlink Shared Channel ( DL-SCH) used to send data to UEs, an Uplink Shared Channel (UL-SCH) used to send data by UEs, a Random Access Channel (RACH) used to access the system, etc. The DL-SCH may be mapped to the PDSCH and may also be referred to as a Downlink Shared Data Channel (DL-SDCH), that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes (see Fig.2, para. 0021-0022, at UE 116, antennas 252a through 252r receive the downlink signals from eNB 100 and provide received signals to receivers (RCVR) 254a through 254r, respectively. Each receiver 254 condition (e.g., filter, amplify, downconvert, and digitize) a respective received signal to obtain samples and may further process the samples (e.g., for OFDM) to obtain received symbols. A MIMO detector 260 receive and process the received symbols from all R receivers 254a through 254r based on a MIMO receiver processing technique to obtain detected symbols, which are estimates of the modulation symbols transmitted by eNB 100. A receive (RX) data processor 262 then process (e.g., demodulate, deinterleave, and decode) the detected symbols and provide decoded data for UE 116 to a data sink 264. In general, the processing by MIMO detector 260 and RX data processor 262 is complementary to the processing by TX MIMO processor 220 and TX data processor 214 at eNB 100).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel,  as taught by Malladi, in the system of Walton, so as to support system access with as little overhead as possible in order to improve system capacity, see Malladi, paragraphs 8 and 9).

As per claim 8, claim 8 is rejected the same way as claim 1.
As per claim 9, claim 9 is rejected the same way as claim 1.
As per claim 16, claim 16 is rejected the same way as claim 1.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al (US Pub. No.: 2004/0082356), and further in view of Fischer (US Pub. No.: 2008/0188219).

As per claim 9, Walton disclose  A first node (see Fig.7, Access Point 110x) for use in a wireless access communication system (see Fig.7, an access point 110x and two user terminals 120x and 120y within the MIMO WLAN system), the first node comprising: 
a plurality of antennas (see Fig.7, para. 0213, antennas 724a through 724d); 
a receiver circuit (see Fig.7, an RX spatial processor 740); 
a transmitter circuit (see Fig.7, a transmit (TX) data processor 710); and 
a processing circuit (see Fig.7, a controller 730 and a scheduler 734) operatively connected to the receiver circuit and transmitter circuit and configured to: 
control traffic to and from user equipments (UEs) (two user terminals 120x and 120y)  in a cell in the system (see para. 0211-0213, 0217-0219, scheduler 734 uses the feedback information to perform a number of functions such as (1) selecting a set of user terminals for data transmission on the downlink and uplink, (2) selecting the transmission rate(s) and the transmission mode for each selected user terminal, and (3) assigning the available FCH/RCH resources to the selected terminals), 
employ a plurality of multi-antenna transmit modes (see Fig.7, Fig.8A-B, para. 0222-0227, 0251-0253, FIG. 8A shows a block diagram of an embodiment of a transmitter unit 800 capable of performing the transmit processing for the diversity mode. Transmitter unit 800 is used for transmitter portion of the access point and the user terminal, Fig.9A-B, para. 0267-0270, FIG. 9A shows a block diagram of a transmitter unit 900 capable of performing the transmit processing for the spatial multiplexing mode. Transmitter unit 900 is another embodiment of the transmitter portion of the access point and the user terminal, and Fig.10A-B, para. 0330-334, FIG. 10A shows a block diagram of a transmitter unit 1000 capable of performing the transmit processing for the beam-steering mode. Transmitter unit 1000 is yet another embodiment of the transmitter portion of the access point and the user terminal, see also para. 00669, the user terminal sends back to the access point the maximum rate supported by each wideband eigenmode (for the spatial multiplexing mode), the maximum rate supported by the principal wideband eigenmode (for the beam-steering mode), or the maximum rate supported by the MIMO channel (for the diversity mode) in the FCH Rate Indicator field of the RCH PDU / the plurality of multi-antenna transmit modes, see also para. 0670) for downlink transmissions to the UEs on a shared channel (see para. 0212-0214, at each user terminal 120, one or multiple antennas 752 receive the transmitted downlink modulated signals, and each receive antenna provides a received signal to a respective demodulator (DEMOD) 754. Each demodulator 754 performs processing complementary to that performed at modulator 722 and provides received symbols. A receive (RX) spatial processor 760 then performs spatial processing on the received symbols from all demodulators 754 to provide recovered symbols, which are estimates of the modulation symbols sent by the access point, see also Table 3-Table 4, Shared frequency band for downlink and uplink, Fig.3A-B, para. 0085-0090, the BCH is transmitted first in the TDD frame since it carries system parameters that is used for the PDUs of the other transport channels within the same TDD frame and the FCCH is transmitted next since it carries channel assignment information indicative of which user terminal(s) are designated to receive downlink data on the FCH and which user terminal(s) are designated to transmit uplink data on the RCH within the current TDD frame); 
and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel (see para. 0082, a number of frame structures is defined for the transport channels, the specific frame structure to use for the MIMO WLAN system is dependent on various factors such as, whether the same or different frequency bands are used for the downlink and uplink 0085-0089, Each TDD frame is partitioned into a downlink phase and an uplink phase. The downlink phase is further partitioned into three segments for the three downlink transport channels--the BCH, FCCH, and FCH. The uplink phase is further partitioned into two segments for the two uplink transport channels--the RCH and RACH).

Although Walton disclose employ a plurality of multi-antenna transmit modes for downlink transmissions to the UEs on a shared channel;

Walton however does not explicitly disclose carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel.  

Fischer however disclose a first node (see Fig. 5, eNodeB 20 / a node) to carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB (see Fig.5, para. 0036-0037, the UE 10 sends a Random Access Preamble (message 1) to the eNodeB 20); and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on a shared channel (see Fig.5, para. 0036-0037, the UE 10 sends a Random Access Preamble (message 1) to the eNodeB 20 and receives Random Access Response (message 2), where the Random Access Response is sent on a DL-SCH channel { a Downlink Shared Channel using a Random Access Radio Network Temporary Identifier (RA-RNTI), (see para. 0029-0030)) that supports transmission of messages using each of the plurality of multi-antenna transmit modes, according to one of the plurality of multi-antenna transmit nodes (see para. 0029-0034, downlink transport channel types include a Broadcast Channel (BCH), a Downlink Shared Channel (DL-SCH), a Paging Channel (PCH) and a Multicast Channel (MCH). The BCH is used for transmitting system information. The DL-SCH supports HARQ, dynamic link adaptation by varying the modulation, coding and transmit power, and both dynamic and semi-static resource allocation. The DL-SCH also enable broadcast in the entire cell and the use of beamforming and per para. 0030, uplink transport channel types include an Uplink Shared Channel (UL-SCH) and Random Access Channel(s) (RACH). The UL-SCH supports HARQ and dynamic link adaptation by varying the transmit power and potentially modulation and coding. The UL-SCH also enable the use of beamforming. The RACH is normally used for initial access to a cell). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose carry out a Random Access (RA) procedure with UEs which do not have a dedicated uplink resource for transmission to an eNodeB; and wherein the processing circuit is configured to use one and the same downlink multi-antenna transmit mode during the RA procedure on the shared channel,  as taught by Fischer, in the system of Walton, so as to facilitate sharing the RACH resources used for real random access and contention-free access using dedicated reserved signatures, see Fischer, paragraph 71.

As per claim 8, claim 8 is rejected the same way as claim 1.
As per claim 9, claim 9 is rejected the same way as claim 1.
As per claim 16, claim 16 is rejected the same way as claim 1.

Allowable Subject Matter
Claims 2, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	EP1643661A2 – see Fig.3, Fig4. Para. 0035-0041, teaches selecting and using one and the same down link multi antenna transmit mode by the first node during the RA procedure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469